Citation Nr: 0513326	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1942 to September 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas, 
which denied a compensable rating for left ear hearing loss 
(previously identified as eighth cranial nerve deafness).

In November 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing held at the RO.  A transcript is on file.  

In November 2004, the veteran submitted a statement raising 
claims of entitlement to service connection for right ear 
hearing loss and tinnitus.  As these claims have not been 
addressed by the agency of original jurisdiction (AOJ), they 
are referred to the RO for action deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran suffered acoustic trauma during World War II 
service, however, he is currently only service connected for 
hearing loss in the left ear.  He seeks a compensable rating 
for the left ear hearing loss.

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  If 
impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).

In November 2004, the veteran asserted a claim for service 
connection for right ear hearing loss.  The RO has not yet 
adjudicated this recently raised issue.  The outcome of the 
determination on the service connection issue may very well 
have a direct impact on the evaluation of the veteran's 
hearing loss, since the right ear hearing loss would not 
necessarily be designated level I (under 38 C.F.R. § 4.85(f)) 
if it were service-connected.

The Board finds that the veteran's claim for an increased 
rating for his service-connected left ear hearing loss and 
his claim with regard to service connection for right ear 
hearing loss are inextricably intertwined, and must be 
addressed together on remand.  See Harris v. Derwinski, 1. 
Vet. App. 180 (1991).

Therefore, the issue of an increased rating for left ear 
hearing loss must be held in abeyance and remanded to the RO, 
to be addressed after initial adjudication of the claim for 
service connection for right ear hearing loss.  

The Board notes that the veteran's July 2003 VA audiology 
examination was performed without benefit of review of the 
claims file.  While such review may not be necessary in 
claims for increased ratings (where the current level of 
disability is most pertinent),  it is crucial in matters 
involving service connection, such as the inextricably 
intertwined issue in this matter.  Consequently, a new 
examination is indicated.

During his November 2004 hearing, the veteran testified that 
he was recently seen at VA to receive hearing aids.  Records 
of this treatment are not on file.  Prior to any new 
examination, an attempt should be made to obtain any records 
of VA or private treatment received for hearing problems 
since the last VA examination in July 2003. 
Accordingly, this matter is remanded to the RO for the 
following:

1.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment he received for hearing 
loss since July 2003.  The RO should 
obtain complete copies of treatment 
records (those not already in the claims 
folder) from all sources identified.  
Specifically noted in this regard are 
records of recent treatment from the VA 
facility providing hearing aids.
 
2.  The veteran should then be scheduled 
for a new VA audiological evaluation 
(with audiometric studies) to determine 
the current severity of his left ear 
hearing loss disability.  His claims 
folder must be available to, and reviewed 
by, the examiner in conjunction with the 
examination. 

The examiner should also be asked to 
provide a medical opinion to resolve the 
inextricably intertwined issue of 
entitlement to service connection for 
right ear hearing loss.  Specifically, 
the examiner should opine whether it is 
at least as likely as not that the 
veteran's right ear hearing loss is 
related to service.   The examiner must 
provide a complete explanation for any 
opinion given.  

3.  The RO should adjudicate the 
inextricably intertwined issue of 
entitlement to service connection for 
right ear hearing loss.  If the 
determination is unfavorable to the 
veteran, and if he files a notice of 
disagreement, the matter should be 
developed for appellate review.   



4.  After completion of the above, and 
any additional development of the 
evidence that the RO may deem necessary, 
the RO should review the record and 
readjudicate the issue of an increased 
rating for left ear hearing loss on 
appeal.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	RONALD W. SCHOLZ 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




